DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Applicant’s Amendment filed February 9, 2022.

This application is in condition for allowance.  

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for allowance: Applicant’s amendments to the claims overcome the previously applied rejection under 35 U.S.C. 102(a)(1) based on U.S. Patent No. 9,287,464 B2 to Saito et al. for the reasons explained on pages 11 through 13 of Applicant’s February 9, 2022 Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Davienne Monbleau, can be reached at (571)272-1945.  The facsimile 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826